PER CURIAM.
Appellant seeks review of a workers’ compensation order which awarded an attorney’s fee to claimant and set the amount of the fee. The appellant contends that the amount of the fee is insufficient and that the order of the Judge of Compensation Claims lacks adequate factual findings to comply with section 440.34, Florida Statutes.
Appellee has filed a motion for reversal and remand, agreeing that the order is deficient with regard to findings of fact. We elect to treat this motion as a confession of error and reverse and remand to the Judge of Compensation Claims for further proceedings, if necessary, and entry of an amended order.
REVERSED AND REMANDED.
JOANOS, C.J., and BARFIELD and MINER, JJ., concur.